      3:20-cv-00803-CMC     Date Filed 02/21/20   Entry Number 1    Page 1 of 19




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            COLUMBIA DIVISION


United States of America                          FILED UNDER SEAL
ex rel. John Doe,
                                             Pursuant to 31 U.S.C. § 3730(b)(2) & (3)
                     Plaintiff,
vs.                                                   Jury Trial Demanded

William Thomas Odom, II, M.D.                           3:20-cv-00803-CMC

                     Defendant.
          3:20-cv-00803-CMC          Date Filed 02/21/20     Entry Number 1     Page 2 of 19




Medicare pays physicians and entrusts them to conform to accepted standards
     of medical practice to help their patients. Defendant abused this trust and
     instead chose to pocket approximately $1 million by victimizing vulnerable
     patients with unnecessary injections that risk patient harm in many ways,
             including nerve damage, infection, reaction to medication, and
                                             broken needles.


                                               COMPLAINT

1.         Qui tam Plaintiff Relator “John Doe,” M.D., through his attorneys, brings this Complaint

on behalf of the United States and on his own behalf, pursuant to the federal False Claims Act,

31 U.S.C. § 3730 et seq. and alleges Dr. Odom submitted claims for reimbursement from the

U.S. Government for medically unnecessary and unreasonable:

      ·    anesthetic nerve injections,
      ·    nerve transmission studies, and
      ·    ultrasonic guidance imaging.

                                I.        Jurisdiction, Venue, and Parties

2.         This Court has jurisdiction under 31 U.S.C. § 3732 and 28 U.S.C. § 1345.

3.         This Court has personal jurisdiction over Defendant because he transacts business and

can be found in this district and committed acts within this district that violate 31 U.S.C. § 3729

and 31 U.S.C. § 3732(a).

4.         Upon information and belief, no jurisdictional bars apply. 31 U.S.C. § 3730(e).

5.         Venue is proper in this district under 31 U.S.C. § 3732(a) and 28 U.S.C. §1391(b) and (c)

because Defendant resides and/or transacts business in this district and has committed acts within

this district that violate 31 U.S.C. § 3729.

6.         Relator has complied with all procedural requirements of 31 U.S.C. §3730(b)(2).


                                                     1
      3:20-cv-00803-CMC          Date Filed 02/21/20      Entry Number 1        Page 3 of 19




7.      Relator/ Qui Tam Plaintiff “John Doe” is a medical doctor and Board Certified by the

American Board of Surgery in General Surgery-Hand Surgery. Relevant to the allegations below,

Dr. “Doe” uses anesthetic blocks with almost all surgeries and anesthetic injections are part of

his daily practice.

8.      While Relator Dr. “Doe” has significant evidence of the frauds alleged herein (the details

of which follow), much of the documentary evidence necessary to prove the allegations is in the

possession of Defendant and the United States. Based upon his knowledge, data, and personal

experience, Relator has a reasoned factual basis to assert these allegations made upon

information and belief.

9.      Defendant William Thomas Odom, M.D. is enrolled in and provides services to

beneficiaries under the Medicare Program, and submits claims for Medicare payments under NPI

1598717167.

10.     The South Carolina Board of Medical Examiners shows that Dr. Odom has practiced

medicine since 1992 under license 16893. Medical license records show Defendant practices

medicine in Irmo in Lexington County, SC.

11.     Relator’s investigation has found Dr. Odom has no hospital privileges, that he does not

participate in Medicaid, that he is Board certified in anesthesiology, but not Board certified in

pain management.

                          II.     The False Claims Act and Medicare

12.     The Federal False Claims Act prohibits the submission of false or fraudulent claims and

false statements so as to obtain or keep federal money. It provides, in pertinent part:

        (1) In general. — Subject to paragraph (2), any person who —
          (A) knowingly presents, or causes to be presented, a false or fraudulent claim
        for payment or approval;



                                                  2
      3:20-cv-00803-CMC          Date Filed 02/21/20        Entry Number 1        Page 4 of 19




         (B) knowingly makes, uses, or causes to be made or used, a false record or
       statement material to a false or fraudulent claim;
                   ***
       is liable to the United States Government for a civil penalty of not less than
       $5,000 and not more than $10,000, as adjusted by the Federal Civil Penalties
       Inflation Adjustment Act of 1990 . . ., plus 3 times the amount of damages which
       the Government sustains because of the act of that person.
31 U.S.C. § 3729(a)(1).

13.    Under the False Claims Act, a private person may sue in federal district court for

him/herself and for the United States and may share in any recovery. 31 U.S.C. § 3730(b). That

private person is a relator, and the action that the relator brings is called a qui tam action.

14.    Under the Federal Civil Penalties Inflation Adjustment Act of 1990, as amended by the

Debt Collection Improvement Act of 1996, 28 U.S.C. § 2461 (notes), and 64 Fed. Reg. 47099,

47103 (1999), the civil penalties were adjusted from $ 5,500 to $ 11,000 for violations occurring

on or after September 29, 1999. For violations that occurred after November 1, 2015,

Department of Justice (DOJ) announced increased penalties to between $10,781 and $21,562 per

fraudulent claim. 1

15.    Medicare, enacted in 1965 under Title XVIII of the Social Security Act, is a third-party

reimbursement program that underwrites medical expenses of the elderly and the disabled. 42

U.S.C.§§ 1395 et seq. Medicare reimbursements are paid from the federal Supplementary

Medical Insurance Trust Fund.

16.    Medicare Part B generally covers physician services, including medical and surgical

treatment and outpatient treatment and diagnosis. Part B, 42 U.S.C. §§ 1395j et seq.; 42 U.S.C.

§1395l (payment of benefits). The Medicare claims in this case arise under Medicare Part B.



1
        https://www.federalregister.gov/documents/2017/02/03/2017-01306/civil-monetary-
penalties-inflation-adjustment-for-2017



                                                   3
      3:20-cv-00803-CMC         Date Filed 02/21/20        Entry Number 1      Page 5 of 19




17.    Physicians must enroll in the Medicare program to be eligible to receive payment for

covered services provided to program beneficiaries. 42 C.F.R. § 424.505.

18.    CMS requires that all claims for physician services be submitted on a form CMS-1500

(Health Insurance Claim Form) (“Form 1500”) or its electronic equivalent. 42 C.F.R. 424.32

(Basic requirements for all claims).

19.    At all times relevant to this action, Defendant submitted, or caused to be submitted, the

electronic equivalent of Form 1500 to CMS. Form 1500 requires the submitting healthcare

provider to include various fields of information prior to reimbursement, including: the date(s) of

service; a code for the service(s) provided known as a “Current Procedural Terminology Code”

or “CPT Code”); and the rendering healthcare provider’s national identification number

(“National Provider Identifier” or “NPI”) and signature.

20.    According to Form 1500’s instructions, a provider’s signature certifies “that services

shown on [the Form 1500] were medically indicated and necessary for the health of the patient

and were personally furnished by [the provider] or were furnished incident to [his/her]

professional service by [his/her] employee under [his/her] immediate personal supervision.”

21.    Providers, such as Defendant, submit claims to Medicare by transmitting them to a

private carrier or a Medicare Administrative Contractor (“MAC”), which processes the claims on

behalf of HHS/CMS.

22.    All healthcare providers that submit claims electronically to CMS or to CMS MACs,

must certify in their application that they “will submit claims that are accurate, complete, and

truthful,” and must acknowledge that “all claims will be paid from Federal funds, that the

submission of such claims is a claim for payment under the Medicare program, and that anyone

who misrepresents or falsifies or causes to be misrepresented or falsified any record or other




                                                 4
          3:20-cv-00803-CMC         Date Filed 02/21/20      Entry Number 1        Page 6 of 19




information relating to that claim that is required pursuant to this agreement may, upon

conviction, be subject to a fine and/or imprisonment under applicable Federal law.” See

Medicare Claims Processing Manual, § 30.2.A.

23.        Medicare permits reimbursement only for medical treatments which are “reasonable and

necessary for the diagnosis and treatment of illness or injury . . ..” 42 U.S.C. § 1395y(a)(1)(A). See

also 42 C.F.R. § 411.15(k)(1). The Secretary may issue National Coverage Determinations to

define what services are considered reasonable and necessary, and if there is no applicable

national coverage determination, a Medicare contractor may issue a “local coverage

determination” stating whether an item or service is covered within that contractor’s juridiction.

Id. § 1395ff(f)(2)(B). Where there is no applicable national or local coverage determination,

Medicare contractors “make individual claim determinations . . . based on the individual’s

particular factual situation.” 68 Fed. Reg. 63,692, 63,693 (Nov. 7, 2003).

24.        Courts have looked for guidance to the CMS Medicare Program Integrity Manual and its

elucidation of what is “reasonable and necessary.” The Manual includes at § 13.3 (incorporating

§ 13.5.1’s definition of reasonable and necessary for individual claim determinations), among

these definitional requirements, that the service is:

      ·    Safe and effective;
      ·    Furnished in accordance with accepted standards of medical practice for the diagnosis or
           treatment of the patient’s condition or to improve the function of a malformed body
           member;
      ·    Furnished in a setting appropriate to the patient's medical needs and condition;
      ·    One that meets, but does not exceed, the patient’s medical need; and
      ·    At least as beneficial as an existing and available medically appropriate alternative.




                                                    5
          3:20-cv-00803-CMC         Date Filed 02/21/20      Entry Number 1       Page 7 of 19




25.        Additionally, when considering medically “reasonable and necessary” CMS and courts

looks to general acceptance by the medical community (standard of practice), as supported by

sound medical evidence based on:

      ·    Scientific data or research studies published in peer-reviewed medical journals;
      ·    Consensus of expert medical opinion (i.e., recognized authorities in the field); or
      ·    Medical opinion derived from consultations with medical associations or other health
           care experts.
26.        Healthcare providers who submit claims to the Medicaid Program must certify, in

addition to medical necessity and reasonableness, that all statements in the claim are true,

accurate, and complete to the best of the provider’s knowledge; that no material fact has been

omitted; that the provider is bound by all rules, regulations, policies, standards, fee codes and

procedures.

27.        Medicare further requires that services be provided “economically” and that they are

supported by evidence of medical necessity and quality in such form and fashion and at such

time as may reasonably be required by a reviewing quality improvement organization in the

exercise of its duties and responsibilities. 42 U.S.C. § 1320c-5.). Under Medicare rules and

policies, healthcare providers must contemporaneously create and maintain accurate medical

records to support the providers’ claims for reimbursement. See e.g., CMS MLN Matters

Number: SE1022 (“Providers/suppliers should maintain a medical record for each Medicare

beneficiary that is their patient. Remember that medical records must be accurately written,

promptly completed, accessible, properly filed and retained”).

28.        When submitting a claim for reimbursement, the claimant must provide documentation

that supports the claim. Appropriate documentation typically involves correctly coding certain

services to enable the Government to reimburse the healthcare provider at the proper rate.




                                                    6
      3:20-cv-00803-CMC         Date Filed 02/21/20     Entry Number 1        Page 8 of 19




29.    “Upcoding” is an act of committing fraud by knowingly and intentionally submitting a

claim under an inappropriate diagnostic or procedural code to obtain a higher rate of

reimbursement. Upcoding also occurs by changing the procedure code to a code that pays a

higher rate of reimbursement.

30.    Upcoding can harm patients medically and financially. Fabricated medical histories in

patients’ charts and medical records can forever skew diagnoses and treatment. This may cause a

patient to undergo additional diagnostic exams or even cause a subsequent healthcare provider to

perform a procedure that might be unnecessary were the patient viewed as lower risk. In

addition, a patient may be declined or charged more for long-term care or life insurance due to

these false diagnoses.

                  III.   False Claims for Unnecessary Anesthetic Injections

                         A.     Procedure overview and risks of harm

31.    CPT 64450 is “injection of anesthetic agent, other peripheral nerve or branch.” LCD

64450. An LCD describes the procedure:

               Nerve blocks cause the temporary interruption of conduction of impulses
       in PERIPHERAL nerves or nerve trunks by the injection of local anesthetic
       solutions.

              The use of nerve blocks or injections for the treatment of multiple
       neuropathies or PERIPHERAL neuropathies caused by underlying systemic
       diseases is not considered medically necessary. Medical management using
       systemic medications is clinically indicated for the treatment of these conditions.
                                                …

       Utilization Guidelines: Treatment protocols utilizing multiple injections per day
       on multiple days per week for the treatment of multiple neuropathies or
       PERIPHERAL neuropathies caused by underlying systemic diseases are not
       considered medically necessary.




                                                7
          3:20-cv-00803-CMC         Date Filed 02/21/20      Entry Number 1        Page 9 of 19




LCD 35222. LCD 35222, covered South Carolina and 47 other states under Part A, but not South

Carolina Part B. 2

32.        Another LCD, L37642, provides in part: “Nerve blocks, injections of local anesthetic

solutions, cause the temporary interruption of conduction of impulses in peripheral nerves or

nerve trunks.” 3

33.        Unnecessarily inserting needles to inject medications risks patient harm. These risks

include:

           ·   Temporary and permanent nerve damage from hitting a nerve. For example, sciatic
               nerve damage can lead to lower limb paralysis.
           ·   Puncture of a blood vessel (intravascular injection). Consequences can include:
               tinnitus, blurred vision, dizziness, tongue parathesias, and circumoral numbness or
               cardiac arrest.
           ·   Infections around the injection location. Bacterial infection may cause cellulitis
               (subcutaneous fatty tissue inflammation) or abscesses.
           ·   Adverse reactions to injected medications, such as possible allergic reactions.
               Steroidal injections can risk harm by causing tendon rupture, skin discoloration, or
               allergic reactions.

34.        Injected medications may also have side effects and repeat injections increase the

likelihood of side effects. This is even more of a risk for elderly patients on blood-thinning

medications, with active infections, or with poorly controlled diabetes or heart disease. Risks

from anesthetic’s toxic effects can be local or systemic.

      •    Local toxic effects include prolonged anesthesia and paresthesia (an abnormal tingling,

           pricking, chilling, burning, or numb sensation) which may become irreversible.

2
        https://www.cms.gov/medicare-coverage-database/details/lcd-
details.aspx?LCDId=35222&ver=16&CoverageSelection=Local&ArticleType=All&PolicyType
=Final&s=Texas&CptHcpcsCode=64450&bc=gAAAACAAAAAA&.
3
        Nerve Blocks and Electrostimulation for Peripheral Neuropathy (L37642).
https://www.cms.gov/medicare-coverage-database/details/lcd-details.aspx?LCDId=37642



                                                     8
          3:20-cv-00803-CMC       Date Filed 02/21/20      Entry Number 1      Page 10 of 19




      •    Systemic toxicity often involves the central nervous system or the cardiovascular system

           and may cause death or permanent brain dysfunction. Anesthetic agents can be toxic if

           administered inappropriately and, occasionally, even when properly administered.

                                  B.       Defendant’s repeat claims

35.        Medicare paid Defendant the following amounts for CPT 64450 “Injection of anesthetic

agent, other peripheral nerve or branch.” In 2017, Dr. Odom claimed Code 64450 more often

than any doctor submitting claims under Medicare Part B.

           Year        CPT 64450       64450 Patients   Claims   Claims / Pt
           2015        $       0            0
           2016          476,715           94           14,541         155
           2017          411,321          110           12,749         116

36.        Although Defendant averaged 155 and 116 claims per patient, for some patients the

number was lower and for others the number was higher. In contrast, the nationwide mean is 2.3

claims per patient.




                                                    9
      3:20-cv-00803-CMC        Date Filed 02/21/20      Entry Number 1       Page 11 of 19




                       C.     Claims driven by financial considerations

37.    Relator’s experience and investigation show that patients who seek assistance with pain

know their symptoms, but they do not specifically seek treatment by CPT 64450 “injection of

anesthetic agent, other peripheral nerve or branch.”

38.    With respect to the CPT 64450’s customary practices and standards of care in South

Carolina, Relator’s investigation revealed there was no “cluster” of symptoms or diagnoses that

would indicate Defendant Odom’s volume of repeat procedures are medically reasonable or

necessary.

39.    Relator’s investigation has determined that Defendant Odom’s reputation in the

professional community would not have brought about referrals of patients with special needs

requiring such unusual treatment.

40.    If Defendant Odom actually performed the number of procedures per patient that he

claimed then he unnecessarily risked patient harm. The CPT code 64450 claims Dr. Odom

submitted to Medicare reflect a pattern in which patients risk excessive frequency for

unnecessary and potentially risky injections.

41.    For these reasons, Relator alleges that many or most the claims submitted by Dr. Odom

for CPT 64450 are false.

             IV.   False Claims for Unnecessary 95909 Nerve Transmission Studies

42.    The American Association of Neuromuscular and Electrodiagnostic Medicine (AANEM)

defines electrodiagnostic medicine and needle electromyography (EMG):

       The electrodiagnostic medicine (EDX) evaluation serves to evaluate patients with
       disorders of the peripheral and/or central nervous system, and other
       neuromuscular (NM) disorders.




                                                10
        3:20-cv-00803-CMC          Date Filed 02/21/20       Entry Number 1       Page 12 of 19




43.       The LCD governing South Carolina Part B provided guidance on the number of

electrodiagnostic (ED) studies by incorporating by reference AANEM’s “Model Policy for

Needle EMG and NCS. Nerve Conduction Studies and Electromyography (L35048). 4

44.       AANEM’s position on nerve conduction both describes these diagnostic tests and

recommends the number of tests required (“the minimum necessary”) for a diagnosis.

        CPT Codes 95907-95913: Nerve Conduction Studies Overview
        1. NCSs (CPT codes 95907-95913) are performed to assess the integrity and
        diagnose diseases of the peripheral nervous system. Specifically, they assess the
        speed (conduction velocity, and/or latency), size (amplitude), and shape of the
        response. Pathological findings include conduction slowing, conduction block, no
        response, and/or low amplitude response. …
        6. The number of nerves tested should be the minimum necessary to address the
        clinical issue. In almost all studies, this will appropriately include evaluation of 1
        or more nerves that have normal test results.
    AANEM Position Statement [emphasis supplied]. 5

45.       These diagnostics are generally safe, but they do pose some risks.

         These studies are generally well tolerated and rarely thought to be associated with any
         significant side effects. However, needle electromyography is an invasive procedure
         and under certain situations has the potential to be associated with iatrogenic
         complications, including bleeding, infection, nerve injury, pneumothorax, and other
         local trauma. Similar complications are possible if needles are used for either
         stimulating or recording. In addition, like all other electrical devices and monitoring
         equipment connected to patients, electrodiagnostic testing carries the risk of stray
         leakage currents that under certain circumstances can result in electrical injury,
         especially in patients in the intensive care setting. Similarly, certain precautions are
         required during nerve conduction studies (NCS) in patients with pacemakers and other
         similar cardiac devices.
Iatrogenic complications and risks of nerve conduction studies and needle electromyography.
https://www.ncbi.nlm.nih.gov/pubmed/12707972 [emphasis supplied]




4
   https://www.cms.gov/medicare-coverage-database/details/lcd-details.aspx?LCDId=35048
5
   https://www.aanem.org/getmedia/c50c666e-c04b-46bc-9156-6f1f986db5e1/PositionStatement-
Overview of EDX Med.pdf.aspx



                                                    11
      3:20-cv-00803-CMC        Date Filed 02/21/20      Entry Number 1      Page 13 of 19




46.    Medicare reimbursement is based on the number of studies, and medical providers across

the country find it medically reasonable and necessary to perform more studies on some patients

and fewer studies on others.

47.    The table below shows claims under Medicare Part B in 2016.

               Code, # of studies            National
               95907, 1-2 studies             4,692       1%
               95908, 3-4 studies            50,942       8%
               95909, 5-6 studies           119,556      20%
               95910, 7-8 studies           141,980      23%
               95911, 9-10 studies          149,376      25%
               95912, 11-12 studies          64,754      11%
               95913, 13 or more studies     74,674      12%
               Total                        605,974     100%

48.    The procedure is most frequently claimed by neurologists, and only rarely claimed by

pain management physicians.

49.    The table below shows only code 95909 claims sorted by specialty, but it is

representative of all codes 95908 – 95913. However, there is nothing inherently fraudulent about

a pain management physician, such as Defendant, claiming a nerve transmission study.




                                               12
      3:20-cv-00803-CMC           Date Filed 02/21/20          Entry Number 1      Page 14 of 19




50.     In 2016, and only in 2016, Medicare paid Defendant for 624 claims for CPT 95909 5-6 nerve

transmission studies, for 105 patients.6 These claims indicated that none of those patients required

fewer than five or more than six studies,

                Year    srvc cnt patients           amt paid      National Rank
                2014      0         0                     0        n/a
                2015      0         0                     0        n/a
                2016     624     105                $ 67,211       #2
                2017      0         0                     0        n/a

But CMS shows Defendant submitted no claims in 2014-2017 for:

                95907   Nerve transmission studies, 1-2 studies
                95908   Nerve transmission studies, 3-4 studies
                95910   Nerve transmission studies, 7-8 studies
                95911   Nerve transmission studies, 9-10 studies
                95912   Nerve transmission studies, 11-12 studies
                95913   Nerve transmission studies, 13 or more studies

51.     On average, Defendant claimed code 95909 six times per patient. Based on Relator’s

knowledge and experience, Defendant’s repitions indicate the initial service was performed

incorrectly (and thus a false claim), or that the first or the following services were not medically

necessary.

52.     Consistent with Relator’s medical opinion, nearly all other physicians who submitted claims for

this procedure claimed it only once per patient.7

53.     Based on Relator’s medical experience and his investigation, the claims also seem implausible

because of their impact on Defendant’s practice. The claims, if true, would require a significant portion

of Defendant’s time performing the studies in 2016. Based on AANEM Position Statement estimates

that the evaluations take between 30 minutes and up to two hours to perform, Relator calculated, based



6
        CMS suppresses data when there are 10 or fewer patients.
7
        Based on 2017 CMS data, Relator identified 3,464 NPIs who claimed the procedures, and
calculated they claimed 1.02 mean procedures per patient.



                                                      13
          3:20-cv-00803-CMC         Date Filed 02/21/20        Entry Number 1         Page 15 of 19




on a conservative 45 minutes per study, that 624 studies would require 468 hours, about one quarter of

a typical work year. 8

54.        Defendant’s practices differ from other providers’ accepted standards of medical practice

      •    because he files or causes claims to be filed only for code 95909 (5-6 studies), and files

           no claims for codes 95901, 95908, 95910, 95910, and 95913 (fewer than five or more

           than six studies), and

      •    because he repeats the studies, and averages six 95909 (5-6 studies) claims per patient.




55.        In Relator’s experience and professional opinion, it is both implausible and beyond the

standards of care that 105 patients arrived in Defendant’s office, all of whom required 5 to 6 studies,

none more and none less, and that it was necessary to have patients return again and again to repeat the

diagnostic, and that this was “reasonable and necessary for the diagnosis” and that such studies were

made in accordance with accepted standards of medical practice for the treatment of the patient’s


8
           http://www.radiologybillingcoding.com/2017/02/cpt-95886-95911-95913-95910-95885-nerve.html
AANEM Position Statement “The AANEM believes that nonphysician providers, including
physical therapists, chiropractors, physician assistants, and others, lack the appropriate training
and knowledge to perform and interpret EMG studies and interpret NCSs.”



                                                      14
      3:20-cv-00803-CMC         Date Filed 02/21/20       Entry Number 1        Page 16 of 19




conditions, and not simply to increase Defendant’s profits. See 42 U.S.C. § 1395y(a)(1)(A). See also

42 C.F.R. § 411.15(k)(1).

              V.      False Claims for Ultrasonic Guidance Imaging Supervision

56.    Dr. Odom submitted claims for CPT 76492, “Ultrasonic guidance imaging supervision

and interpretation for insertion of needle.”

               year     srvc pts. clms / pt paid
               2014     1,377 279   4.9    $ 70,659
               2015        171 99   1.7       7,525
               2016         79 32   2.5       3,378
               2017         55 27   2.0       2,461

57.    Ultrasound guidance imaging helps place needles deep within a patient at a site that is not

visible. For example, ultrasonic guidance would be necessary in a hospital to remove fluid from

a lung or a deep cyst that cannot be located visually. However, if there is fluid in a knee, a

physician does not require ultrasonic guidance to find a knee cap or the space beneath it.

58.    There exist few indications for using ultrasound guidance. 9 This is especially so for

Defendant who would generally not be referred patients with problems deep within the body.

59.    Because ultrasonic guidance is required to help place needles deep in a body, it is

typically claimed by those who deal with issues deep in patients bodies, such as

anesthesiologists, diagnostic radiologists, and urologists. Although there is nothing inherently

fraudulent about a pain management physician claiming code 76942, it is unusual.




9
        CMS National Correct Coding Initiative, Ch. 9 final10312018.
https://www.cms.gov/Medicare/Coding/NationalCorrectCodInitEd/index.html



                                                  15
      3:20-cv-00803-CMC         Date Filed 02/21/20       Entry Number 1        Page 17 of 19




The use of ultrasound guidance in conjunction with non-covered CPT 64450 injections (or any

unnecessary injection) would also be considered not medically necessary. See e.g. LCD L35333

(unnecessary nerve blocks cannot justify unnecessary guidance). 10

60.      Because so many of Defendant’s CPT 64450 injections are not medically necessary,

Relator believes many or most of the claims Defendant submitted for CPT 76942 claims are also

false.

                                        VI.    Counts I – II

                        A. Count I: Violations of 31 U.S.C. § 3729(a)(1)(A)

Plaintiff repeats and realleges the preceding paragraphs as if fully set forth herein.




10
          https://www.cms.gov/medicare-coverage-database/details/lcd-
details.aspx?LCDId=35222&ver=13&SearchType=Advanced&CoverageSelection=Both&NCSelection=NCD&Poli
cyType=Final&s=51&KeyWord=peripheral&KeyWordLookUp=Doc&KeyWordSearchType=Exact&CptHcpcsCod
e=64450&kq=true&bc=IAAAACAAAAAA&




                                                 16
      3:20-cv-00803-CMC          Date Filed 02/21/20       Entry Number 1        Page 18 of 19




61.    Defendant knowingly presented or caused to be presented false or fraudulent claims for

payment or approval to Government Health Care Programs, all in violation of the False Claims

Act, 31 U.S.C. § 3729(a)(1)(A).

62.    The United States paid said claims and has sustained damages because of these acts by

the Defendant.

                     B.      Count II: Violations of 31 U.S.C. § 3729(a)(1)(B)

       Plaintiff repeats and realleges the preceding paragraphs as if fully set forth herein.

63.    Defendant knowingly made, used or caused to be made, or used false records or

statements material to a false or fraudulent claim, all in violation of the False Claims Act, 31

U.S.C. § 3729(a)(1)(B).

64.    The United States paid said claims and has sustained damages because of these acts by

Defendant.

                                                   PRAYER

       WHEREFORE, Qui Tam Plaintiff Relator, for the United States and for himself, prays

that judgment be entered against Defendant as follows:

       A.        For each count, the amount of damages, trebled as required by law, and civil
                 penalties up to the maximum permitted by law,
       B.        For the maximum qui tam percentage share allowed by law,
       C.        For attorney’s fees, costs and reasonable expenses, and
       D.        For any and all other relief to which Plaintiffs may be entitled.

       Plaintiff requests trial by jury.



                                (Signature Block on Following Page)




                                                  17
    3:20-cv-00803-CMC   Date Filed 02/21/20   Entry Number 1          Page 19 of 19




                                    s/John C. Moylan, III
                                    John C. Moylan, III (D.S.C. Id. #5431)
                                    Mary Lucille (Lucy) Dinkins (D.S.C. Id. #11961)
                                    Wyche, P.A.
                                    807 Gervais St., Ste. 301
                                    Columbia, SC 29201
                                    803.254.6542
                                    jmoylan@wyche.com
                                    ldinkins@wyche.com

                                    Jonathan Kroner
                                    (Pro Hac Vice application forthcoming)
                                    Law Office of Jonathan Kroner
                                    300 S. Biscayne, Blvd., Suite 3710
                                    Miami, FL 33131
                                    305.310.6046
                                    jk@FloridaFalseClaim.com

                                    Attorneys for Plaintiff Relator

February 21, 2020




                                      18
